IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARK TAYLOR,                                 §
                                             §      No. 563, 2017
         Defendant Below,                    §
         Appellant,                          §      Court Below: Superior Court
                                             §      of the State of Delaware
         v.                                  §
                                             §      ID. No. 1512004805 (S)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: April 27, 2018
                                Decided: July 9, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                          ORDER

         The Court has considered the parties’ briefs in this appeal from the Superior

Court’s opinion denying Mark Taylor’s motion for postconviction relief under

Superior Court Criminal Rule 61.1 We affirm the Superior Court’s judgment. When

deciding that Taylor’s ineffective assistance of counsel claim was without

substantive merit, it was within the Superior Court’s discretion to credit defense

counsel’s averments that he “strongly advised” Taylor against taking a plea until

counsel had an opportunity to review discovery.2                “A criminal defendant has

‘ultimate authority to make certain fundamental decisions regarding the case [such


1
    State v. Mark Taylor, 2017 WL 6029302 (Del. Super. Ct. Nov. 30, 2017).
2
    Id. at *3.
as] whether to plead guilty, waive a jury, testify in his or her own behalf, or take an

appeal.’”3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ James T. Vaughn, Jr.
                                          Justice




3
 Emmett Taylor v. State, 28 A.3d 399, 406 (Del. 2011) (quoting Jones v. Barnes, 463 U.S. 745,
751 (1983)).
                                             2